

113 HR 3209 IH: Boko Haram Terrorist Designation Act of 2013
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3209IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Smith of New Jersey (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions against persons who knowingly provide material support or resources to Boko Haram or its affiliates, associated groups, or agents, and for other purposes.1.Short titleThis Act may be cited as the Boko Haram Terrorist Designation Act of 2013.2.Sense of Congress on designation of Boko Haram as a Foreign Terrorist Organization(a)FindingsCongress finds the following:(1)The Congregation and People of Tradition for Proselytism and Jihad, or more popularly known under its Hausa name Boko Haram (Western education is sinful.), is a Nigerian jihadist organization based in the northeastern part of that country.(2)Since its founding in 2001, Boko Haram reportedly has been responsible for the deaths of more than 10,000 persons, mostly Nigerians. This group has been officially designated by the Government of the Federal Republic of Nigeria as a terrorist organization, along with another group—Jama’atu Ansarul Muslimina Fi Biladis Sudan—under section 2 of Nigeria’s Terrorism Prevention Act of 2011 (as amended).(3)Boko Haram claimed responsibility for the August 26, 2011, bombing of the United Nations Building in Abuja in which 21 persons were killed and another 60 were injured.(4)In testimony before the Senate Select Committee on Intelligence on January 31, 2012, Director of National Intelligence James Clapper said Boko Haram is interested in hitting targets, such as the U.S. Embassy and hotels frequented by Westerners.(5)On February 23, 2012, United States Ambassador to Nigeria Terrance P. McCulley said that Boko Haram’s danger was expanding and that at least part of the group has decided it’s in their interest to attack the international community..(b)CriteriaSection 219(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(1)) provides the 3 criteria for the designation of an organization as a Foreign Terrorist Organization:(1)The organization must be a foreign organization.(2)The organization must engage in terrorist activity, as defined in section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)), or terrorism, as defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)(2)), or retain the capability and intent to engage in terrorist activity or terrorism.(3)The organization’s terrorist activity or terrorism must threaten the security of United States nationals or the national security (national defense, foreign relations, or the economic interests) of the United States.(c)Sense of CongressIt is the sense of Congress that—(1)Boko Haram has met the criteria for designation as a Foreign Terrorist Organization under section 219 of the Immigration and Nationality Act (as described in subsection (b)); and(2)the Secretary of State, in consultation with the Attorney General and the Secretary of the Treasury, should exercise the Secretary of State’s statutory authority and designate Boko Haram as a Foreign Terrorist Organization.(d)ReportIf the Secretary of State does not designate Boko Haram as a Foreign Terrorist Organization within 60 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that contains the reasons therefor.3.Sanctions against persons who knowingly provide material support or resources to Boko Haram or its affiliates, associated groups, or agents(a)Sanctions(1)In generalIn concert with applicable Nigerian law regarding Boko Haram or its affiliates, associated groups, or agents, the President shall subject to all available sanctions any person in the United States or subject to the jurisdiction of the United States who knowingly provides material support or resources to Boko Haram or its affiliates, associated groups, or agents.(2)DefinitionIn this paragraph, the term material support or resources has the meaning given such term in section 2339A(b)(1) of title 18, United States Code.(b)Inadmissability and removal(1)InadmissabilityNotwithstanding any other provision of law, the Secretary of State may not issue any visa to, and the Secretary of Homeland Security shall deny entry to the United States of, any member or representative of Boko Haram or its affiliates, associated groups, or agents.(2)RemovalIn certain circumstances, any alien who is a member or representative of Boko Haram or its affiliates, associated groups, or agents shall be removable from the United States as provided for in sections 212(a)(3)(B)(i)(IV) or (V) and 237(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)(IV) or (V) and 1227(a)(1)(A)).(c)FundsAny United States financial institution that knowingly has possession of or control over funds in which Boko Haram or its affiliates, associated groups, or agents have an interest shall retain possession of or control over the funds and report the funds to the Office of Foreign Assets Control of the Department of the Treasury.